 Case 3:04-cr-00391-REP Document 60 Filed 06/17/19 Page 1 of 1 PageID# 183



                IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA
                            Richmond Division



UNITED STATES OF AMERICA

                                        Criminal No. 3:04cr391


DAVID SPARKS

                                    ORDER


     Having    considered    the    MOTION   TO   TERMINATE   DEFENDANT'S
SUPERVISED RELEASE TERM {ECF No. 53), and the RESPONSE OF THE

UNITED STATES TO DEFENDANT'S MOTION FOR MODIFICAITON OF SENTENCE

(ECF No. 57) and the views of the Probation Officer, it is hereby
ORDERED    that the   MOTION   TO    TERMINATE DEFENDANT'S      SUPERVISED

RELEASE TERM (ECF No. 53) is denied because (1) the serious nature

of the offense of conviction; (2) the defendant's criminal history

and (3) the continued need to protect the public all require that
supervision continue even in view of the positive aspects of the
defendant's conduct while on supervised release so far.

     The Clerk is directed to send a copy of this Order to the

defendant and Jeffrey M. Smihal, Senior United States Probation
Officer.


     It is so ORDERED.




                                    Robert E. Payne
                                                    /s/       ml
                                    United States District Judge
Richmond, Virginia
Date: June jy , 2019
